DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 10, the limitation “is produced by the blown film process using an annular extrusion die and a blow-up ratio of 1.5:1 to 3.5:1” is being interpreted as a product-by-process type limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it states that the white solid skin layer comprises the whiteness index, tint value, and lightness value as claimed, but the specification clarifies that it is the multilayer foam film that is able to achieve these values [0029]. Therefore, it is unclear if the properties are claimed as being measured at the white solid skin layer side or if the white solid skin layer alone is able to achieve these values, as the latter is not supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-5, 16-18, the terminology as related to the “solid skin layers” changes through the claim set. Even in claim 1, it is “solid layers” in line 3 and “at least one of the solid skin layers” in line 6. In claim 16 it is “both outer solid skin layers”. Applicant is asked to harmonize/align claim language.
Further regarding claim 5, the term “the solid black skin layer” lacks antecedent basis.
Regarding claims 9 and 18, the term “some apt amount” is unclear. For one the term “some” increases vagueness of an already vague amount. Furthermore, even if it were just “an apt amount” is seems to be invoking “an effective amount” type limitation, in which case the guidelines of MPEP 2173.05(c) III state the phrase is held to be definite where the amount is not critical ([Wingdings 2 font/0x52]) and that those skilled in the art would be able to determine from the written disclosure, including the examples, what an effective amount is (?). The disclosure provides no clarification except for in name only with regard to claims 16 and 20 [PGPub; 0025] and “nano clay” is not even mentioned (possible written description issues regarding claim 18).
If a prior art layer/polymer composition is stated to contain the ingredient, it will be assumed to contain “some apt amount”.
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). If a prior art article is stated to be usable or used as packaging, it will be assumed as meeting the claim limitations.
Furthermore, the “article” does not have antecedent basis.
Claims 2, 6-8, 10-15, 19, and 22 are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 13-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aylward et al. (U.S. Pub. No. 2005/0181196 A1) (hereinafter “Aylward”) as evidenced by or in view of Wood (U.S. Patent No. 5,397,635) (hereinafter “Wood”), Koger et al. (U.S. Pub. No. 2011/0123753 A1) (hereinafter “Koger”), and HunterLab (Tint Indices) (hereinafter “HunterLab”).
Regarding claims 1-2, 6, 10, 13, 16, and 19-21, Aylward teaches a multilayer foam/film article having an overall white and opaque structure [0011-0014, 0024, 0042] that can be used as packaging and labelling material [0043] having an overall article thickness of between 25 and 1000 µm (0.98 to 39.37 mil) [0043] and at least one closed cell foam layer, wherein a closed cell ratio of at least 50% would have been obvious and desired by one of ordinary skill in the art producing a closed cell foam, comprising a density reduction being 20% to 95% from the density of the solid polymer unfoamed film [0043] and further comprising at least one flange film layer via extrusion and/or lamination [0064, 0134, 0138-0139], wherein the at least the flange layer comprises whitening agents, such as titanium dioxide, and optical brighteners [0057-0059, 0138-0139], such that the combination of the foam core and pigmented/filled film provide an opacity of greater than 90% a b* (blue/yellow tint index) of less than 3.50 and overall lightness L* of 90.0 to 97.0 [0060].
Although a whiteness index of greater than 80 is not explicitly taught, Koger teaches a film facestock laminate having a high opacity top layer comprising titanium dioxide and optical brighteners [0040-0043], wherein the high opacity top layer composition contributes to an opacity greater than 99%, CIELab L* (lightness) greater than or equal to approximately 93.5, CIELab b* less than or approximately equal to -5.0, and a brightness greater than or equal to approximately 94.5% AND/OR a whiteness index greater than or equal to approximately 110 [0006-0007, 0032-0035, 0058].
Therefore, films meeting the opacity, L*, and b* values and having titanium dioxide and/or optical brighteners would have inherently met the limitations for a whiteness index as set forth by ASTM E313, or it would have been obvious to one of ordinary skill in the art at the time of invention to do so.
In the event that the tint value of less than 1 is not exemplified by the b* value: HunterLab teaches tint indices for the red-green dimension, wherein for perfect white, tint = 0, and should only be used for values between -3 and +3.
Therefore, films meeting the conditions for whiteness should inherently meet or be closed enough to less than 1, or it would have been obvious to one of ordinary skill in the art at the time of invention to do so.
Regarding the bulk density, it is unclear from the disclosure if the overall density reduction of the article is taught from the density reduction as recited above, but it is assumed inherent that the flange film layers of the disclosure/example [0057-0059, 0138-0139] are too thin to substantially outweigh the density reduction of the core layer, such that the bulk density of a polyethylene and/or polypropylene based multilayer foam/film (approximate density range being 0.88 to 0.98) would rise above 1 g/cc.
Also, Wood evidences/teaches a polyolefin-based multi-layer white opaque film/foam structure, wherein the core layer comprises closed cells (col. 7, lines 12-25) and skin layers comprising titanium dioxide in an amount less than 12 wt% (col. 8, lines 9-14), wherein at least one example comprising a propylene-based multilayer film comprising an overall density of 0.62 g/cc (col. 10, line 12 – col. 12, line 15), which is an overall density reduction of 68.5% from a solid multilayer film of polypropylene (0.905 g/cc), wherein it would have been obvious to one of ordinary skill in the art at the time of invention form the already similarly designed flange layers of Aylward to also meet the overall density limitations as claimed.
Regarding claim 3, although the examples [Aylward; 0138-0139] comprise a greater titanium dioxide concentration than claimed, Koger teaches that the inclusion of optical brighteners and titanium dioxide must be balanced such that a prima facie overlapping weight range of 2.5 to 12.5 wt% is disclosed [0040-0042].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to balance the properties of the titanium dioxide and optical brighteners of Aylward.
Regarding claims 7-8 and 15-16, Aylward teaches polyolefins such as polyethylene and polypropylene are preferred comprising a melt flow rate of 0.3 to 20 g/10 min (dg/min) [0031, 0039], wherein it is known in the art that polyethylene comes in a range from very low density polyethylene having a lower density boundary of about 0.88 to high density polyethylene with an upper range of about 0.98.
Regarding claim 9, a number of the claimed other additives are contained in at least one layer [0042].
Regarding claim 14, the foam layer comprises a nucleating agent in a prima facie overlapping amount of at less than 3 wt% [0040].
Regarding claim 18, optical whitening agents such as clay may also be added to the core layer [0057-0058].

 Claims 1-2, 6, 10, 13, 16-17, & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hostetter et al. (U.S. Pub. No. 2007/0120283 A1) (hereinafter “Hostetter”) as evidenced by or in view of Koger et al. (U.S. Pub. No. 2011/0123753 A1) (hereinafter “Koger”) OR Lofftus et al. (U.S. Pub. No. 2015/0234098 A1) (hereinafter “Lofftus”), and HunterLab (Tint Indices) (hereinafter “HunterLab”).
Regarding claims 1-2, 6, 10, 13, 16-17, and 19-21, Hostetter teaches a white, opaque multilayer film for packaging and labels [abstract, 0002], the biaxially oriented extruded multilayer film comprising at least one core layer comprising up to 100% recycled post-consumer/industrial polypropylene [0002, 0007, 0009, 0018, 0020], wherein the core layer comprises at least one inorganic (calcium carbonate) or organic (polybutylene terephthalate) voiding (nucleating) agent for forming almost entirely closed cells/voids within the core [0020] and outer skin layers, wherein at least one of the skin layers comprises a whitening agent such as titanium dioxide, wherein the greyness/discoloration of the recycled core is masked by the combination of the pigmented skin layer and the voided core layer [0020-0023], wherein a non-recycled example (Example 2) multilayer film comprises a thickness of 359 gauge (~3.59 mils, 91.2 µm), a density of 0.57 g/cc, an opacity of 95% and a whiteness index of 90 [0037-0039, Table] and a recycled example (Example 4) comprising a 540 gauge (5.4 mil, 136.2 µm), a density of 0.63 g/cc, an opacity of 98%, and a whiteness index of 85 [0043], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
Regarding the lightness value (L*):
Koger teaches a film facestock laminate having a high opacity top layer comprising titanium dioxide and optical brighteners [0040-0043], wherein the high opacity top layer composition contributes to an opacity greater than 99%, CIELab L* (lightness) greater than or equal to approximately 93.5, CIELab b* less than or approximately equal to -5.0, and a brightness greater than or equal to approximately 94.5% AND/OR a whiteness index greater than or equal to approximately 110 [0006-0007, 0032-0035, 0058], demonstrating a result effective variable relationship that L* values are preferred to be in correspondence with the whiteness index.
	OR
Lofftus teaches articles comprising light blocking layers comprising pores and opacifying colorants for packaging [abstract, 0049], wherein a L* greater than 91 is perceived as white, which can be further characterized by CIE whiteness index of 100, wherein bluish tints are higher than 100 and yellowish tints are below 100 [0045-0048], demonstrating that for perceived whiteness a L* within the range and a whiteness index within the claimed range are inherent and/or obvious and motivated.
Regarding the tint value: HunterLab teaches tint indices for the red-green dimension, wherein for perfect white, tint = 0, and should only be used for values between -3 and +3.
Therefore, films meeting the conditions for whiteness should inherently meet or be closed enough to less than 1, or it would have been obvious to one of ordinary skill in the art at the time of invention to do so.
Further regarding claim 10, Hostetter teaches a tenter film extrusion for biaxial orientation, wherein it is seen as substantially similar resultant product, unless proven otherwise, to the blown film extrusion having a blow-up ratio as claimed.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hostetter, optionally in view of Koger OR Lofftus, and HunterLab, as applied to claim 1 above, further in view of Canterino et al. (EP 83167 A1) (hereinafter “Canterino”) and Borchardt (U.S. Pub. No. 2015/0030266 A1) (hereinafter “Borchardt”).
Regarding claims 3-5, Hostetter teaches a multilayer film comprising a voided core formed by stretching having at least one whitening agent pigmented outer solid skin layer, wherein the examples comprise 10 wt % TiO2 [0042-0043], but does not teach below 5 wt% or a second black skin layer comprising carbon black within the claimed weight.
Canterino teaches a bag or packaging material [0016] comprising a foamed film sandwiched between two outer colored unfoamed layers that are lighter and darker colored such that the lighter colors may mask/hide the darker colors [0011, 0013-0014] and the foam additionally providing hiding power due to the bubbles therein [0015].
Borchardt teaches a multilayer film bag/sack and/or packaging material [0148] for substantially decreasing light transmission [0045], wherein the combination of a layer comprising light reflecting agent, such as titanium dioxide [0066, 0080], and layer of light absorbing agent, such as carbon black [0066, 0080], results in a reduced amount of opacifying agent used [0046], wherein an example comprising a layer structure of C:A:B, wherein the C layer comprises a black colorant, carbon black in an amount of about 0.1% to 6%, such as between about 0.25% to 0.75% [0079, 0082], the B layer comprises a white colorant, TiO2 in an amount of about 0.1% to 8% [0080, 0082], and the core A layer comprises white colorant or can be clear [0082].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine a foamed optionally colored core and the white pigmented outer solid skin layer and a black pigmented outer solid skin layer, wherein due to the combination of differently colored solid skin layers and foam layer, the opacifying pigments would have been within or near the claimed ranges. One of ordinary skill in the art would have been motivated to provide increased hiding power [Canterino & Borchardt], even using lower levels of opacifying agents [Borchardt].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hostetter, optionally in view of Koger OR Lofftus, and HunterLab, as applied to claim 1 above, further in view of Hiraishi et al. (U.S. Pub. No. 2003/0203156 A1) (hereinafter “Hiraishi”).
Regarding claims 10-11, Hostetter teaches a multilayer film comprising a voided core formed by stretching having at least one whitening agent pigmented outer solid skin layer and having a film density of 0.62-0.63 g/cc, but does not teach the size and number of the voids therein.
Hiraishi teaches a similar skinned voided core film as a packaging film for foods or other commercial goods [0001-0003, 0024] improving on the mechanical properties of stretch voided films [0005] by subjecting them to supercritical gas treatment [0015], wherein the voids are more able to stay independent [0020] and have a 10 to 500 µm dimension in the x-y plane and a dimension of 1 to 250 µm in the thickness direction giving an average cell size of about 7 to about 416.7 µm [0010], which is prima facie overlapping the claimed range and a depicted embodiment comprising about 25 cells in 500 µm x 500 µm box the x-z plane, wherein assuming an approximately the same numerical dispersion in the y-z direction, gives about 4 x105 or between 104 and 105 cells per cm3.

Claims 10-11, 14, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hostetter, optionally in view of Koger OR Lofftus, and HunterLab, as applied to claim 1 above, further in view of Perick (U.S. Pub. No. 2016/0059514 A1) (hereinafter “Perick 2016”) and Lindenfelzer et al. (U.S. Pub. No. 2012/0228793 A1) (hereinafter “Lindenfelzer”), as evidenced by Rogers et al. (U.S. Pub. No. 2014/0376835 A1) (hereinafter “Rogers”) and Park et al. (U.S. Patent No. 5,866,053).
Regarding claims 10-11, 14, and 22, Hostetter teaches a multilayer film comprising a voided core formed by stretching having at least one whitening agent pigmented outer solid skin layer and having a film density of 0.62-0.63 g/cc, but does not teach the size and number of the voids therein or particular processing conditions.
Perick 2016 teaches a multilayer film for packaging or labelling [0004-0005] comprising at least one foam core layer and at least one unfoamed outer layer, the foam core being useful for a plurality of purposes [0007-0011] including opacity, especially in use with pigments [0012] wherein a particularly uniform and good mechanical structure is formed according to the MuCell method [0015] having an average pore size less than 100 µm [0052], especially in use with blown film extrusion for a cost-effective production [0021], wherein Rogers evidences that MuCell foaming is a viable replacement/equivalent to stretching to cavitate around inorganic or organic voiding particles [Rogers; 0049] and Park, cited in Perick 2016 [0015] evidences a supercritical gas injection foaming process, wherein diameters of about or greater 100 µm correlate to cell densities about or lower than 106 per cm3 (col. 1, lines 35-45) and diameters of about or greater than 10 µm correlate to cell densities about or lower than 109 per cm3 (Park; col. 1, lines 41-52) and an injection pressure of at least 1530 psi (105.5 bar) or at least 4000 psi (275.8 bar) (Park; claims 1 & 16-18).
Lindenfelzer teaches a MuCell/Trexel-based (assignee) blown film extrusion process for polymer foam films having injected supercritical gas blowing agents and having additionally laminated solid polymeric layers used in packaging [0045], wherein the diameter of the substantially closed cell structure comprising a majority (greater than 50% closed cells [0041] having an average maximum dimension of less than 150 µm [0039] and comprising a blowing agent at generally less than 10 wt% but using carbon dioxide may allow for low amounts below 1% and nitrogen may allow for amounts less than 0.1 wt% [0023-0025] and use of a nucleating agent is generally between 2.5 and 15 wt% [0038].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a MuCell process for forming the voided/foamed core layer, such that the cell density, average cell size, nucleating agent wt%, process blowing agent wt%, and process injection pressure would be within the claimed range. One of ordinary skill in the art would have been motivated to form a uniformly fine celled foam layer having good mechanical characteristics at for simplicity and cost-effectiveness [Perick 2016; 0015, 0021].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hostetter, optionally in view of Koger OR Lofftus, and HunterLab, as applied to claim 1 above, further in view of Rogers et al. (U.S. Pub. No. 2014/0376835 A1) (hereinafter “Rogers”).
Regarding claim 18, Hostetter does not teach a layer containing clay/nanoclay.
Rogers teaches an opaque foam/film laminate for labels and/or packaging, wherein the polymer matrix of at least one of the substrate/base layers additionally contains barrier material such as nanoclay [0101].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a polymeric barrier layer comprising a nanoclay. One of ordinary skill in the art would have been motivated to form a moisture/oxygen barrier layer [0101].

Claims 1-3, 7-11, 13, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Pub. No. 2014/0376835 A1) (hereinafter “Rogers”), optionally in view of Hostetter et al. (U.S. Pub. No. 2007/0120283 A1) (hereinafter “Hostetter”), as evidenced by or in view of Koger et al. (U.S. Pub. No. 2011/0123753 A1) (hereinafter “Koger”) OR Lofftus et al. (U.S. Pub. No. 2015/0234098 A1) (hereinafter “Lofftus”), and HunterLab (Tint Indices) (hereinafter “HunterLab”).
Regarding claims 1-2, 10, 13, 16-17, and 19-21, Rogers teaches a polyolefin-based, preferably polyethylenes and polypropylene [0040, 0043-0044, 0049, 0051-0052, 0078], multilayer film having opacity of about 35 to about 99% and containing whitening agents, such as titanium dioxide [0010], wherein a core layer is foamed via the MuCell method via blown film extrusion [0040, 0049], a specific example comprising an extreme white solid top layer of about 15 microns, a white foamed polyethylene film of about 40 microns, and a bottom layer comprising a blue solid polyethylene film of about 15 microns such that the white and foam layers mask the blue color (total caliper: 2.76 mil) [0052] and a film bulk density reduction of between about 5 to 50% [0009-0010], which for a polyethylene (known density range: 0.88-0.98) giving a calculated a density range of about 0.44 to about 0.93, wherein the foam core further comprises 10 to 100% bio-based polymer content [0009-0010], which may be replaced entirely by post-consumer polymer content [0073, 0100]. Although Rogers does not disclose a whiteness index, lightness value, or tint value, the claimed properties are deemed to be inherent to the structure in the prior art since Rogers teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
However, in the event that the optical properties are not inherent:
Hostetter teaches a white, opaque multilayer film for packaging and labels [abstract, 0002], the biaxially oriented extruded multilayer film comprising at least one core layer comprising up to 100% recycled post-consumer/industrial polymer [0002, 0007, 0009, 0018, 0020], wherein the core layer comprises at least one inorganic (calcium carbonate) or organic (polybutylene terephthalate) voiding (nucleating) agent for forming almost entirely closed cells/voids within the core [0020] and outer skin layers, wherein at least one of the skin layers comprises a whitening agent such as titanium dioxide, wherein the greyness/discoloration of the recycled core is masked by the combination of the pigmented skin layer and the voided core layer [0020-0023], wherein a non-recycled example (Example 2) multilayer film comprises a thickness of 359 gauge (~3.59 mils, 91.2 µm), a density of 0.57 g/cc, an opacity of 95% and a whiteness index of 90 [0037-0039, Table] and a recycled example (Example 4) comprising a 540 gauge (5.4 mil, 136.2 µm), a density of 0.63 g/cc, an opacity of 98%, and a whiteness index of 85 [0043].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a non-recycled core opaque white polymeric multilayer foam film as having a whiteness index as claimed OR a recycled core opaque white polymeric multilayer foam film as having a whiteness index as claimed. One of ordinary skill in the art would have been motivated to adjust the outer pigmented layers to reflect the material forming the core structure.
Regarding the lightness value (L*):
Koger teaches a film facestock laminate having a high opacity top layer comprising titanium dioxide and optical brighteners [0040-0043], wherein the high opacity top layer composition contributes to an opacity greater than 99%, CIELab L* (lightness) greater than or equal to approximately 93.5, CIELab b* less than or approximately equal to -5.0, and a brightness greater than or equal to approximately 94.5% AND/OR a whiteness index greater than or equal to approximately 110 [0006-0007, 0032-0035, 0058], demonstrating a result effective variable relationship that L* values are preferred to be in correspondence with the whiteness index.
	OR
Lofftus teaches articles comprising light blocking layers comprising pores and opacifying colorants for packaging [abstract, 0049], wherein a L* greater than 91 is perceived as white, which can be further characterized by CIE whiteness index of 100, wherein bluish tints are higher than 100 and yellowish tints are below 100 [0045-0048], demonstrating that for perceived whiteness a L* within the range and a whiteness index within the claimed range are inherent and/or obvious and motivated.
Regarding the tint value: HunterLab teaches tint indices for the red-green dimension, wherein for perfect white, tint = 0, and should only be used for values between -3 and +3.
Therefore, films meeting the conditions for whiteness should inherently meet or be closed enough to less than 1, or it would have been obvious to one of ordinary skill in the art at the time of invention to do so.
Regarding claim 3, the opacifying agents may be added in at about 0.1% to about 5 wt% [0083].
Regarding claims 7-8, regarding the polyethylene density, it is known in the art that polyethylene comes in a range from very low density polyethylene having a lower density boundary of about 0.88 to high density polyethylene with an upper range of about 0.98.
Regarding claim 9, other additives such as many of the ones claimed can be added to the layers [0097].
Regarding claim 11, the MuCell process forms substantially closed cells having a diameter of about 1 micron to about 100 microns [0049] and may contain nucleating agents [0097].
Regarding claim 18, the substrate layers may include an additional barrier layer having clay/nanoclay [0101].

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, optionally in view of Hostetter, Koger OR Lofftus, and HunterLab, as applied to claim 1 above, further in view of Koger and Borchardt (U.S. Pub. No. 2015/0030266 A1) (hereinafter “Borchardt”).
Regarding claims 3-5, Hostetter teaches a lower blue layer [0052] but does not teach a solid black skin layer and in the event that the titanium dioxide and or carbon black concentration of 0.1% to about 5 wt% [0083] is not sufficiently taught to specific color layers.
Koger teaches on the side of the substrate film opposite the opacifying top layer a blue layer can be formed or it may be black pigmented with carbon black [0062, 0073, 0075].
Borchardt teaches a multilayer film bag/sack and/or packaging material [0148] for substantially decreasing light transmission [0045], wherein the combination of a layer comprising light reflecting agent, such as titanium dioxide [0066, 0080], and layer of light absorbing agent, such as carbon black [0066, 0080], results in a reduced amount of opacifying agent used [0046], wherein an example comprising a layer structure of C:A:B, wherein the C layer comprises a black colorant, carbon black in an amount of about 0.1% to 6%, such as between about 0.25% to 0.75% [0079, 0082], the B layer comprises a white colorant, TiO2 in an amount of about 0.1% to 8% [0080, 0082], and the core A layer comprises white colorant or can be clear [0082].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine a foamed optionally colored core and the white pigmented outer solid skin layer and a black pigmented outer solid skin layer, wherein due to the combination of differently colored solid skin layers and foam layer, the opacifying pigments would have been within or near the claimed ranges. One of ordinary skill in the art would have been motivated to provide increased hiding power [Canterino & Borchardt], even using lower levels of opacifying agents [Borchardt].

Claims 7-8, 10, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, optionally in view of Hostetter, Koger OR Lofftus, and HunterLab, as applied to claim 1 above, further in view of Lehrter et al. (U.S. Pub. No. 2015/0123302 A1) (hereinafter “Lehrter”).
Regarding claims 7-8, 10, and 15, in the event that the HDPE core layer and/or other layer is not taught as claimed:
Lehrter teaches a paper-like film used for packaging [0021] comprising a blown film voided high density polyethylene that imparts a quality of opacity and whiteness [0005], wherein the high density polyethylene comprises a density of at least about 0.94 to about 0.96 g/cc and a melt flow index of 0.01 to less than 0.2 dg/min [0012] and includes additional pigmented plies [0040], wherein the blow up ratio for polyethylene generally is 0.8 to 9.0 (Table 1) and as related to HDPE is about 2.8 (Table 2).
It would have been obvious to one of ordinary skill in the art at the time of invention to use a HDPE foamed core and/or other layers formed from HDPE having the properties as claimed and using the blow-up ratio as claimed. One of ordinary skill in the art would have been motivated to choose a polyethylene for a foam/film paper substitute having whiteness and opacity that additionally provides good flexural stiffness, die-cuttability, fold retention, and printability [0005, 0017, 0021]. 

Claims 11-12, 14, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, optionally in view of Hostetter, Koger OR Lofftus, and HunterLab, as applied to claim 1 above, further in view of Lindenfelzer et al. (U.S. Pub. No. 2012/0228793 A1) (hereinafter “Lindenfelzer”), as evidenced by or in view of Park et al. (U.S. Patent No. 5,866,053).
Regarding claims 11-12, 14, and 22, Rogers does not teach the particulars of a blown-film extruded MuCell/Trexel foam having cell sizes of 1 to 100 µm.
Lindenfelzer teaches a MuCell/Trexel-based (assignee) blown film extrusion process for polymer foam films having injected supercritical gas blowing agents and having additionally laminated solid polymeric layers used in packaging [0045], wherein the diameter of the substantially closed cell structure comprising a majority (greater than 50% closed cells [0041] having an average maximum dimension of less than 150 µm [0039] and comprising a blowing agent at generally less than 10 wt% but using carbon dioxide may allow for low amounts below 1% and nitrogen may allow for amounts less than 0.1 wt% [0023-0025] and use of a nucleating agent is generally between 2.5 and 15 wt% [0038], wherein an undisclosed injection pressure [0023] is evidenced by Park to comprise at least 1530 psi (105.5 bar) or at least 4000 psi (275.8 bar) (Park; claims 1 & 16-18) is evidenced by Park, wherein diameters of about or greater 100 µm correlate to cell densities about or lower than 106 per cm3 (col. 1, lines 35-45) and diameters of about or greater than 10 µm correlate to cell densities about or lower than 109 per cm3 (Park; col. 1, lines 41-52).
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for a MuCell process for forming polyethylene foamed core layer, such that the cell density, average cell size, nucleating agent wt%, blowing agent wt%, and injection pressure would be within the claimed range. One of ordinary skill in the art would have been motivated to look to the relevant places in the art for MuCell method blown film extrusion of polyethylene.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perick et al. (U.S. Pub. No. 2014/0079938 A1) teach a plastic multilayer foam/film comprising an opacity and whiteness [0019], wherein the foam layer is formed by the MuCell process comprising a blowing agent in an amount of 0.02 wt% - 0.25 wt% [0022-0024], wherein cited document U.S. Patent No. 6,593,384 [0024] teaches a MuCell process comprising a blowing agent in an amount less than 0.08 wt% (claim 1), wherein the use of physical blowing agents increases recyclability (col. 7, lines 26-28).
Lehrter (U.S. Pub. No. 2018/0099798 A1) teaches a paper-like plastic laminate for food packaging [0007] comprising foamed and non-foamed high density polyethylene layers [0024], wherein a foamed layer is foamed by a supercritical fluid/gas which is introduced to the extruder at a concentration of about 0.01 to about 0.5 wt% [0089-0090, 0138].
Martinez (U.S. Pub. No. 2008/0138593 A1) teaches a thin foamed polyethylene sheet, wherein the blow up ratio (BUR) is preferably 2.2:1 – 4.0:1, more preferably 2.5:1-3.5:1 for beneficial properties and a stable bubble [0032].
Lin (EP 1310357 A1) teach a pearly synthetic paper that has excellent whiteness and opacity [0030] formed from multilayer polypropylene comprising a voided core and solid TiO2 pigmented outer layers, wherein the preferred embodiment comprises a thickness is 100 µm (3.94 mil), a density of 0.85 g/cc, opacity of 87%, and whiteness index of 96 (Table).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 10th, 2022